DC Civil Construction, s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 14, 2015

                                       No. 04-15-00362-CV

                                         Javan P. SMITH,
                                             Appellant

                                                 v.

                              DC CIVIL CONSTRUCTION, LLC,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015-CV-01978
                          Honorable Martha Tanner, Judge Presiding


                                          ORDER

        On November 3, 2015, we abated this appeal to the trial court for a hearing on appellant’s
affidavit of indigence. On December 11, 2015, a supplemental clerk’s record was filed
containing an order signed by the trial court on November 23, 2015. The trial court’s order
sustained the contest to appellant’s indigence; therefore, appellant is not entitled to proceed on
appeal without paying costs. The appeal is REINSTATED on the docket of this court.

        The clerk’s record was filed in this appeal on October 14, 2015; however, the reporter’s
record remains pending. It is therefore ORDERED that appellant provide written proof to this
court within ten (10) days of the date of this order that the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee for the preparation of the reporter’s
record. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court